              Case 2:20-cr-00092-JCC Document 513 Filed 06/11/21 Page 1 of 1




                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9   UNITED STATES OF AMERICA,                             CASE NO. CR20-0092-JCC
10                            Plaintiff,                   ORDER
11          v.

12   LUIS CASTILLO-BARRAGAN,

13                            Defendant.
14

15          This matter comes before the Court on Defendant’s unopposed motion to permit travel
16   (Dkt. No. 499). Having thoroughly considered the motion and the relevant record, the Court
17   hereby GRANTS the motion and permits Defendant to travel to California for a family vacation
18   to Disney Land between June 18, 2021 and June 28, 2021.
19
            DATED this 11th day of June 2021.
20

21

22

23
                                                        A
                                                        John C. Coughenour
24                                                      UNITED STATES DISTRICT JUDGE

25

26


     ORDER
     CR20-0092-JCC
     PAGE - 1
